Title: To John Adams from Jedidiah Morse, 21 March 1800
From: Morse, Jedidiah
To: Adams, John



Respected Sir,
Charlestown Mar. 21. 1800

The report concerning Mr Evans, whh you intimated to me had operated in in your mind to prevent his appointment to a Chaplaincy in the army, has led me since my return to make some enquiry in respect to its probable foundation; the result has fully confirmed me in my opinion of his innocence. During his ministry at Concord nothing of the kind was alledged against him by his enemies—& he had those in his own Parish who would have known this fault, had he been addicted to it, & would not have been backward to have bro’t it forward against him. The Clergy of N Hampshire, at their last Convention, unanimously chose him, as I am credibly informed, to preach their Convention Sermon—They have had the best oppy. to know his character & wd. not have given their voice for such an appointment, had his character suffered under such a blemish—He has been much in this town, & has here some who watch him to find fault—This has never been hinted, as I have heard—I am therefore constrained to believe that he is not justly chargeable with the vice of intemperance—He has ever been a warm & I believe an upright friend to his country, & has exerted his influence and talents to support and advance its interests—He is now at liberty and disposed again to enter into her service, & I firmly believe would serve her cause with fidelity, zeal, & acceptance.— In point of talents, respectability, experience, & probable usefulness & acceptance, in the army, in my opinion he stands very far before the gentleman Mr. S——t whom you mentioned to me had been recommended for the appointment.–
If, in the organization of the army Chaplains are to be appointed, I know of no man, who is a Candidate for the office, more deserving of it, or who would fill the office to more universal acceptance than Mr Evans.–
I have delayed writing you, Sir, on the subject of the Dock, till I shall have seen Mr Humphreys who is hourly expected from the Eastward–I fin’d Boston are attempting to wrest it from us if possible, & to have it established on Noddle’s Island whh would completely ruin this town–But should it be established in this town Boston wd. be as much benefitted by it as if it were at the Island–I presume Govt. will fix on the best place on the whole & judge righteous judgment.  With the Government I am willing to rest the decision–
With best respects to Mrs Adams, I am, Sir, with / the highest respect & esteem / Your most obdt. / servt.

Jed. Morse